Carpenter, J.
The finding of the court pretty effectually disposes of the first and second counts in the declaration. The third count is for an assault and battery generally. In respect to this count, the court found that the defendant, “in defense of his son, Frederick H. Bassett, whom the plaintiff was then and there violently assaulting and beating, to save his said son from great bodily injury, raised a shovel over the head of the plaintiff, as if to strike him.”
It is conceded that the defendant was justified in doing the acts complained of, but it is claimed that the pleadings do not lay the foundation for the introduction of evidence to prove a justification of the assault charged in this count. We think this claim is not well founded. The notice seems to be broad enough to answer the whole declaration. It meets the first and second counts specifically; and if all the allegations referring to those counts were stricken out, the remaining allegations, when proved, would be a perfect defense to the third count. The acts complained of are stated in that count in the most general manner. We think it com*30petent for the defendant in his notice to state in the same manner that whatever was done by him ¡was done in the necessary defense of his son.
A new trial must be refused.
In this opinion the other judges concurred.